EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (AIA ).

Response and Claim Status
The instant Office action is responsive to the response received February 21, 2022 (the “Response”).  
In response to the Response, the previous (1) objection to claims 3–5, 11–13, and 19 under 37 C.F.R. § 1.71(a); (2) rejection of claims 1–3, 7–11, and 15–20 under 35 U.S.C. § 102; and (3) rejection of claims 4, 6, 12, and 14 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–4, 6–12, and 14–20 are currently pending.  

Allowable Subject Matter
Claims 1–4, 6–12, and 14–20 allowed.
Regarding claim 1, while Zelenov et al. (US 10,628,317 B1; filed Sept. 13, 2018) discloses detecting a 3PNOS state change (“when the guest OS 122 writes to a first sector of the virtual disk” and “when the next write occurs to the virtual disk 134” at 5:44–46; “a write operation to virtual block 1000 and subsequently perform a write to virtual block 1001” at 7:64–66) in a 3PNOS database (fig. 1, virtual memory item 132, virtual disk item 134) managed by the 3PNOS (fig. 1, guest OS item 122); and translating the 3PNOS state change into a network device state change (“the VMM 110 creates a first block . . . , the VMM 110 creates a second block” at 5:45–47; “the virtual block 1000 may map to physical block 1, while the virtual block 1001 may map to physical block N-2” at 7:66–8:1), 
 wherein the translating the 3PNOS state change into the network device state change comprises converting the 3PNOS state change from a first format to the network device state change in a second format, and, wherein the 3PNOS database stores the 3PNOS state change in the first format and a state database stores the network device state change in the second format.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449